Appellant was convicted of keeping a disorderly house, and her punishment assessed at a fine of $200; hence this appeal.
The proof showed that the appellant was the owner of the house in question, and that she was the only inmate of said house. Appellant asked certain charges, which were refused by the court; and this raises the question whether or not, under such state of case, a person can be guilty of keeping a disorderly house. The clause of the statute under which this prosecution was brought is as follows: "A disorderly house is one kept for prostitution." Penal Code, art. 359. The general definition of a prostitute *Page 203 
"is a female given to indiscriminate lewdness for gain." See 19 Am. and Eng. Enc. of Law, p. 291. In Springer v. State, 16 Texas Criminal Appeals, 591, Judge Wilson draws a distinction between a common prostitute and a prostitute. He says: "A woman may be a prostitute, and yet have illicit connection with one man only; but, to be a common prostitute, her lewdness must be more general and indiscriminate." In North Carolina it is held "that an indictment for keeping a bawdy house can not be sustained, where the proof merely shows that the owner of the house was unchaste, lived by herself, and habitually admits one or many men to an illicit cohabitation with her." See State v. Evans, 27 N.C. 603. In other States, however, it is held differently, it being held "that the fact of keeping a house to which men resort for the purpose of prostitution, and that frequent acts of prostitution are there committed, and that the house has that reputation, is sufficient to constitute the keeping of a house of ill fame, though it is not shown that any woman other than the defendant engaged in prostitution in the house. See 2 McClain Crim. Law, sec. 1138, citing People v. Mallette, 79 Mich. 600, 44 N.W. Rep., 962; Fahnestock v. State, 102 Ind. 156, 1 N.E. Rep., 372.
We hold that, under our statute, a disorderly house can be kept, although it is shown that but one prostitute inhabited said house, where the other essential elements of the offense are proved. The proof showed that appellant was the owner of the house. The State also offered proof that it was known as a house of ill fame. It was also shown that men went there in the daytime; but by the State's own testimony it is shown that the house was a quiet and apparently nice place; that nothing wrong was known to have occurred there. The men shown to have gone in there were not known to the witness, and appeared to be strangers. No disorder is shown to have occurred at the house, and no act of illicit intercourse or circumstance tending to show such illicit intercourse, further than has been stated, was shown. In addition to this, it was proved by one witness that appellant had a bad reputation for chastity. We know of no case that goes to the extent of holding that the offense of keeping a disorderly house can be sustained on bare proof of reputation. Such proof is admissible, both to show the character of the house and the character of the inmates; and this, with slight additional circumstances, might be sufficient to sustain a verdict of conviction. See Sylvester v. State,42 Tex. 496. We do not think, however, that there are circumstances in this case, in connection with the evidence of reputation, sufficient to sustain this conviction. It is not necessary to discuss other matters. The judgment is reversed and the cause remanded.
Reversed and remanded. *Page 204